COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00423-CR


KESHIEF BOONEMOLAND                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1173042D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Keshief Boonemoland pleaded “guilty” to the felony offense of

aggravated robbery on September 9, 2010, and the trial court placed him on

deferred adjudication community supervision for ten years. On April 2, 2013, the

State filed its first amended petition to proceed to adjudication, alleging that

Boonemoland had committed six violations of the terms and conditions of his


      1
      See Tex. R. App. P. 47.4.
community supervision.     On August 5, 2013, Boonemoland pleaded “true” to

each of the six grounds in the State’s petition. After an evidentiary hearing, the

trial court adjudicated him guilty and assessed Boonemoland’s punishment at

thirty years’ confinement. This appeal followed.

      In one issue, Boonemoland argues that the sentence he received is an

excessive and disproportionate punishment considering his underlying charge.

Boonemoland candidly admits that he did not object to the trial court’s sentence

when it was imposed nor raise the issue he now raises on appeal in a motion for

new trial. Instead, Boonemoland asks this court to depart from our consistent

holding that proportionality complaints are forfeited when an appellant fails to

lodge a complaint during the trial or in a later motion for new trial. Laboriel-Guity

v. State, 336 S.W.3d 754, 756 (Tex. App.—Fort Worth 2011, pet. ref’d), Kim v.

State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d). We decline

to do so.

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Layton v. State, 280 S.W.3d
235, 238–39 (Tex. Crim. App. 2009).

      Because Boonemoland did not assert an objection when the trial court

sentenced him and because he did not file a motion for new trial challenging the

severity of his sentence, we conclude that he has failed to preserve this issue for


                                         2
appellate review. See Tex. R. App. P. 33.1(a)(1); Mercado v. State, 718 S.W.2d
291, 296 (Tex. Crim. App. 1986) (“As a general rule, an appellant may not assert

error pertaining to his sentence or punishment where he failed to object or

otherwise raise such error in the trial court.”). Thus, we overrule Boonemoland’s

sole issue. See Laboriel-Guity, 336 S.W.3d at 756 (holding that defendant failed

to preserve issue of whether trial court abused its discretion by sentencing him to

thirty years’ incarceration because defendant did not assert an objection at

sentencing nor did he file a motion for new trial challenging the severity of his

sentence).

      Having overruled Boonemoland’s sole issue, we affirm the trial court’s

judgment.



                                                   /s/ Bill Meier

                                                   BILL MEIER
                                                   JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 26, 2014




                                        3